    Case 2:18-cv-01830-MWF-JPR Document 136 Filed 06/11/19 Page 1 of 2 Page ID #:4097
AO 121 (5HY6/)
TO:

                  5HJLVWHURI&RS\ULJKWV                                                               REPORT ON THE
                   86&RS\ULJKW2IILFH                                                       FILING OR DETERMINATION OF AN
                ,QGHSHQGHQFH$YH6(                                                            ACTION OR APPEAL
                :DVKLQJWRQ'&                                                       REGARDING A COPYRIGHT



     In compliance with the provisions of 17 U.S.C. 508, you are hereby advised that a court action or appeal has been filed
on the following copyright(s):
                                                                         COURT NAME AND LOCATION
        ✔ ACTION
        G                      G APPEAL                                  U.S. District Court for the Central District of California
                                                                         Los Angeles, CA
DOCKET NO.                          DATE FILED
                                               3/5/2018
PLAINTIFF                                                                             DEFENDANT
Matt Furie                                                                            Infowars, LLC
                                                                                      Free Speech Systems, LLC



       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OR WORK
    REGISTRATION NO.

1 see attachment

2

3

4

5



      In the above-entitled case, the following copyright(s) have been included:
DATE INCLUDED                       INCLUDED BY
                                             G Amendment                 G Answer               G Cross Bill           G Other Pleading
       COPYRIGHT
                                                                TITLE OF WORK                                              AUTHOR OF WORK
    REGISTRATION NO.

1

2

3                                                                         .


    In the above-entitled case, a final decision was rendered on the date entered below. A copy of the order or judgment
together with the written opinion, if any, of the court is attached.
COPY ATTACHED                                                    WRITTEN OPINION ATTACHED                                     DATE RENDERED

            G
            X Order            G Judgment                                     G Yes        G
                                                                                           x No                                       6/11/2019

CLERK                                                            (BY) DEPUTY CLERK                                            DATE
       KIRY GRAY                                                   Ingrid Valdes                                                      6/11/2019
                      1) Upon initiation of action,               2) Upon filing of document adding copyright(s),     3) Upon termination of action,
                         mail copy to Register of Copyrights         mail copy to Register of Copyrights                  mail copy to Register of Copyrights
DISTRIBUTION:
                      4) In the event of an appeal, forward copy to Appellate Court               5) Case File Copy
Case 2:18-cv-01830-MWF-JPR Document 136 Filed 06/11/19 Page 2 of 2 Page ID #:4098



   The following copyrights are at issue in this action:

    Copyright                Title of Work            Author
    Registration No.
    VA0002073601             Play Time                Matt Furie
    VA0002073597             Boy’s Club 1             Matt Furie
    VA0002073600             Boy’s Club 1 Zine        Matt Furie
    VA0002073603             Boy’s Club 2             Matt Furie
    VA0002073598             Boy’s Club 3             Matt Furie
    VA0002074461             Pepe in Blue Shirt       Matt Furie
    Pending (Application     Boy’s Club 4             Matt Furie
    No. 1-5772648437)
    Pending (Application     Boy’s Club Collective Matt Furie
    No. 1-5772648492)        Edition
